Title: To James Madison from Thomas Jefferson, 20 February 1784
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Annapolis Feb. 20. 1784:
Your favour of the 11th. inst. came to hand this day. I had prepared a multitude of mem[orandu]ms of subjects whereon to write you, but I will first answer those arising from your letter. by the time my order got to Philadelphia every copy of Smith’s history of New York was sold. I shall take care to get Blair’s Lectures for you as soon as published, and will attend to your presumed wishes whenever I meet with any thing rare & of worth. I wish I knew better what things of this kind you have collected for yourself, as I may often doubt whether you have or have not a thing. I know of no objections to the printing the revisal; on the contrary I think good will result from it. should this be decided I must make a short trip to Virginia, as from the loss of originals I beleive my copies must often be wanting. I had never met with the particular fact relative to the grinders of the incognitum found in Brasil & Lima & deposited in the British museum which you mention from Dr. Hunter. I know it has been said that in a very few instances such bones have been found in S. America. you will find a collection of these in 2. Buff. Epoq. de la nature 187. but they have been so illy attested, so loosely & ignorantly described, and so seldom even pretended to have been seen, that I have supposed their identity with the Northern bones, & perhaps their existence at all not sufficiently established. the authority of Hunter is respectable: but if this be the only well attested instance of those bones brought from S. Amera., they may still be beleived to have been first carried there either previous to the emigration of the Spaniards when there was doubtless a communication between the Indns. of the two continents, or after that emigration when an intercourse between the Spaniards of N. & S. Amera. took place. it would be unsafe to deny the fact; but I think it may well be doubted. I wish you had a thermometer. mr. Madison of the college & myself are keeping observations for a comparison of climate. we observe at Sunrise & at 4. o’clock P.M. which are the coldest & warmest points of the day. if you could observe at the same time it should shew the difference between going North & Northwest on this continent. I suspect it to be colder in Orange or Albemarle than here.
I think I informed you in my last that an attempt had been made to ratify the Definitive treaty by seven states only, and to impose this under the sanction of our seal (without letting our actual state appear) on the British court. Reade, Williamson & Lee were violent for this, and gave notice that when the question should be put they would call the yeas & nays, and shew by whose fault the ratification of this important instrument should fail, if it should fail. I prepared the inclosed resolution by way of protest & informed them I would place that also on the journals with the yeas & nays, as a justification of those who opposed the proposition. I beleive this put a stop to it. they suffered the question to rest undecided till the 14th. of Jan. when 9. states appeared & ratified. Colo Harmer & Colo Franks were immediately dispatched to take passages to Europe with copies of the ratification. but by the extraordinary severity of the season we know they had not sailed on the 7th. inst. the ratification will not therefore arrive in time. being persuaded I shall be misrepresented within my own state, if any difficulties should arise, I inclose you a copy of the protest containing my reasons. had the question been put there were but two states who would have voted for a ratification by seven. the others would have been in the negative or divided. I find Congress every moment stopped by questions whether the most trifling money propositions are not above the powers of seven states as being appropriations of money. my idea is that the estimate for the year & requisition grounded on that, whereon the sums to be allowed to each department are stated, is the general appropriation which requires 9. states, & that the detailing it out provided they do not go beyond these sums may be done by the subordinate officers of the federal government or by a Congress of 7: states. I wish you to think of this & give me your thoughts on the subject. we have as yet no Secy. of Foreign affairs. Lee avows himself a candidate. the plan of Foreign affairs likely to take place is to commission Adams, Franklin & Jay to conclude treaties with the several European powers, and then to return, leaving the feild to subordinate characters. messrs. Adams & Jay have paid a visit to the court of London unordered & uninvited. their reception has been forbidding. Luzern[e] leaves us in August, whether recalled or on his own request is not known. this information comes from himself tho’ is not as yet spok[e]n of publicly. Lee finding no faction among the men here, entered into that among the women which rages to a very high degree. a bal[l] being appointed by the one party on a certain night he undertook to give one and fixed it precisely on the same night. this of course has placed him in the midst of the mud. he is courting Miss Sprig a young girl of seventeen and of thirty thousand pound[s] expectation. I have no doubt from some conversations with him that there is a design agitating to sever the Northern Nec[k] and add it to this state. he supported in conversation with me the propriety & necessity of such a general measure, to wit of enlarging the small states to interest them in the union. he deserves to be well watched in our state. he is extremely soured with it and is not cautious in betraying his hostility against it. we cannot make up a Congress at all. there are 8. states in town, 6 of which are represented by two members only. of these two members of different states are confined by the gout so that we cannot make a house. we have not sit above 3. days I beleive in as many weeks. admonition after admonition has been sent to the states, to no effect. we have sent one to day. if it fails, it seems as well we should all retire. there have never been 9 states on the floor but for the ratification of the treaty and a day or two after. Georgetown languishes. the smile is hardly covered now when the federal towns are spoken of. I fear that our chance is at this time desperate. our object therefore must be if we fail in an effort to remove to Georgetown, to endeavor then to get to some place off the waters of the Chesapeak where we may be ensured against Congress considering themselves as fixed. my present expectations are, that as soon as we get a Congress, to do business, we shall attend to nothing but the most pressing matters, get through them & adjourn, not to meet again till November, leaving a Commee. of the states. that Commee will be obliged to go immediately to Philadelphia to examine the offices & of course they will set there till the meeting in November. whether that meeting will be in Philada. or Trenton will be the question and will in my opinion depend on the vote of New York. did not you once suppose in conversation with me that Congress had no authority to decide any cases between two differing states, except those of disputed territory? I think you did. If I am not mistaken in this I should wish to know your sense of the words which describe those cases which may be submitted to a federal court. they seem to me to comprehend every cause of difference.
We have received the act of our assembly ceding the lands North of Ohio & are about executing a deed for it. I think the territory will be laid out by passing a meridian through the Western cape of the Mouth of the Gr. Kanhaway from the Ohio to L. Erie, and another through the rapids of Ohio from the same river to Michigan & crossing these by the parallels of latitude 37°. 39°. 41°. &c. allowing to each state an extent of 2°. from N. to South. on the Eastern side of the meridn. of Kanhaway will still be one new state, to wit, the territory lying between that meridian, Pennsylva. the Ohio & L. Erie. we hope N. Carola. will cede all beyond the same meridian of Kanhaway, & Virga. also. for god’s sake push this at the next session of assembly. we have transmitted a copy of a petition from the people of Kentucky to Congress praying to be separated from Virginia. Congress took no notice of it. we sent the copy to the Governor desiring it to be laid before the assembly. our view was to bring on the question. it is for the interest of Virginia to cede so far immediately because the people beyond that will separate themselves, because they will be joined by all our settlements beyond the Alleghaney if they are the first movers. whereas if we draw the line those at Kentucky having their end will not interest themselves for the people of Indiana, Greenbriar &c. who will of course be left to our management, and I can with certainty almost say that Congress would approve of the meridian of the mouth of Kanhaway and consider it as the ultimate point to be desired from Virginia. I form this opinion from conversation with many members. should we not be the first movers, and the Indianians & Kentuckians take themselves off and claim to the Alleghaney I am afraid Congress would secretly wish them well. Virginia is extremely interested to retain to that meridian: 1. because the gr. Kanhaway runs from North to South across our whole country forming by its waters a belt of fine land which will be thickly settled & will form a strong barrier for us. 2. because the country for 180 miles beyond that is an absolute desart, barren & mountainous which can never be inhabited, & will therefore be a fine separation between us & the next state. 3. because the government of Virginia is more convenient to the people on all the upper parts of Kanhaway than any other which will be laid out. 4. because our lead mines are in that country. 5. because the Kanhaway is capable of being made navigable, and therefore gives entrance into the Western waters to every part of our latitude. 6. because it is not now navigable & can only be made so by expensive works which require that we should own the soil on both sides. 7. because the Ohio and it’s branches which head up against the Patowmac affords the shortest water communication by 500. miles of any which can ever be got between the Western waters & Atlantic, & of course promises us almost a monopoly of the Western & Indian trade. I think the opening this navigation is an object on which no time is to be lost. Pennsylva. is attending to the Western commerce. she has had surveys made of the river Susquehanna and of the grounds thro’ which a canal must pass to go directly to Philadelphia. it is reported practicable at an expence of £200,000 and they have determined to open it. what an example this is! if we do not push this matter immediately they will be beforehand with us & get possession of the commerce. and it is difficult to turn it from a channel in which it is once established. could not our assembly be induced to lay a particular tax which should bring in 5. or 10,000 £ a year to be applied till the navigation of the Ohio & Patowmac is opened, then James river & so on through the whole successively. Genl. Washington has that of the Patowmac much at heart. the superintendance of it would be a noble amusement in his retirement & leave a monument of him as long as the waters should flow. I am of opinion he would accept of the direction as long as the money should be to be emploied on the Patowmac, & the popularity of his name would carry it thro’ the assembly. the portage between Yohogania & the N. branch of Patowmac is of 40 or 50 miles. Cheat river is navigable far up. it’s head is within 10 miles of the head of the North branch of Patowmac & I am informed offers the shortest & best portage. I wish in the next election of delegates for Congress, Short could be sent. his talents are great & his weight in our state must ere long become principal. I see the best effects produced by sending our young statesmen here. they see the affairs of the Confederacy from a high ground; they learn the importance of the Union & befriend federal measures when they return. those who never come here, see our affairs insulated, pursue a system of jealousy & self interest, and distract the Union as much as they can. Genl. Gates would Supply Short’s place in the council very well, and would act. he is now here. what will you do with the council? they are expensive, and not constantly nor often necessary: yet to drop them would be wrong. I think you had better require their attendance twice a year to examine the Executive department & see that it be going on rightly; advise on that subject the Governor or inform the legislature as they shall see occasion. give them 50. guineas for each trip, fill up only 5 of the places, and let them be always subject to summons on great emergencies by the Governor, on which occasions their expences only should be paid. at an expence of 500 guineas you will thus preserve this member of the constitution always fit for use. young & ambitious men will leave it & go into the assembly, but the elderly & able who have retired from the legislative feild as too turbulent will accept of the offices. among other legislative subjects our distresses ask notice. I had been from home four months & had expended 1200 Dollars before I received one farthing. by the last post we received about seven weeks allowance. in the mean time some of us had had the mortification to have our horses turned out of the livery stable for want of money. there is really no standing this. the supply gives us no relief because it was mortgaged. we are trying to get something more effectual from the treasury, having sent an express to inform them of our predicament. I shall endeavour to place as much in the Philadelphia bank as will repay your kindness unless you should alter your mind & chuse to take it in the Virginia treasury. I have hunted out Chatlux journal & had a reading of it. I had never so falsely estimated the character of a book. there are about six sentences of offensive bagatelles which are all of them publicly known, because having respected individual characters they were like carrion for the buzzard curiosity. all the rest of the book (and it is a 4to. of 186 pages) is either entertaining, or instructive & would be highly flattering to the Americans. he has visited all the principal feilds of battle, enquired minutely into the detail of the actions, & has given what are probably the best accounts extant of them. he often finds occasion to criticize & to deny the British accounts from an inspection of the ground. I think to write to him, recommend the expunging the few exceptionable passages & publication of the rest. I have had an opportunity here of examining Bynkershoek’s works. there are about a fourth part of them which you would like to have. they are the following tracts. Questiones juris publici, de lege Rhodiâ, de dominio maris, du Juge competent des Ambassadeurs, for this last if not the rest has been translated into French with notes by Barbeyrac. I have had from Boinod & Gaillard a copy of Mussenbroeck’s cours de Physique. it is certainly the most comprehensive & most accurate body of Natl. Philosophy which has been ever published. I would recommend to you to get it, or I will get that and any other books you want from Boinod or elsewhere. I hope you have found access to my library. I beg you to make free use of it. Key, the steward is living there now & of course will be always in the way. Monroe is buying land almost adjoining me. Short will do the same. what would I not give you could fall into the circle. with such a society I could once more venture home & lay myself up for the residue of life, quitting all it’s contentions which grow daily more & more insupportable. think of it. to render it practicable only requires you to think it so. life is of no value but as it brings us gratifications. among the most valuable of these is rational society. it informs the mind, sweetens the temper, cheers our spirits, and promotes health. there is a little farm of 140 as. adjoining me & within two miles, all of good land, tho’ old, with a small indifferent house on it, the whole worth not more than £250. such a one might be a farm of experiment & support a little table & household. it is on the road to Orange & so much nearer than I am. it is convenient enough for supplementary supplies from thence. once more think of it, and Adieu
